Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 9 and 15, the closest prior art Choromanski et al. (US Pub 2022/0108215 A1) discloses obtaining, by one or more computing devices, data descriptive of current values of a plurality of parameters of a machine-learned model; and for at least one of one or more iterations: sampling, by the one or more computing devices, a plurality of perturbations to the current values of the plurality of parameters of the machine-learned model from a non-orthogonal sampling distribution; determining, by the one or more computing devices, a plurality of performance values respectively for the plurality of perturbations, wherein the performance value for each perturbation is generated through evaluation, by a performance evaluation function, of a performance of the machine-learned model with the current values of its parameters perturbed according to the perturbation; performing, by the one or more computing devices, a regression with respect to the plurality of perturbations and the plurality of performance values to estimate a gradient of the performance evaluation function; and modifying, by the one or more computing devices, the current value of at least one of the plurality of parameters of the machine-learned model based at least in part on the estimated gradient of the performance evaluation function; and after the one or more iterations, providing, by the one or more computing devices, final values of the plurality of parameters of the machine-learned model as an output. 

For claim 1, 9 and 15, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
performing a single-step adversarial attack on a neural network classifier, comprising: identifying Markov random field parameters to use for covariance modeling of correlation between gradient terms of a loss function of the classifier; sampling a subset of images, from a dataset of images, according to a normal distribution to estimate the gradient terms; using black-box gradient estimation to infer values of the parameters of the Markov random field according to the sampling; generating Fourier basis vectors from the inferred values; perturbing an original image using the Fourier basis vectors to obtain loss function values; obtaining an estimate of a gradient from the loss function values; creating an image perturbation using the estimated gradient; adding the image perturbation to an original input to generate a candidate adversarial input that maximizes loss in identifying the image by the classifier; querying the neural network classifier to determine a classifier prediction for the candidate adversarial input; computing a score for the classifier prediction; and accepting the candidate adversarial input as a successful adversarial attack responsive to the classifier prediction being incorrect.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613